Exhibit 10.74a

﻿

Transition agreement

This is a Transition (“Agreement”), entered into on this 20th day of February
2019 between Monro, Inc. (“Monro”), on the one hand, and Matthew E. Naylor, his
heirs, executors, administrators, successors, and assigns (collectively referred
to throughout this Agreement as “Mr. Naylor”), on the other hand.  Monro and
Mr. Naylor shall collectively be referred to herein as the “Parties.”

WHEREAS, Mr. Naylor has been an employee of Monro and has notified Monro of his
decision to resign his position; and

WHEREAS, the Parties desire to enter into an agreement to provide for a period
of continuing employment and cooperation to assist with transition activities.

NOW THEREFORE, in consideration of the mutual promises, covenants, and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.    Continuing Employment.  The Parties agree that Mr. Naylor has voluntarily
resigned his employment with Monro and his final day of employment is expected
to be April 30, 2019, subject to the provisions set forth below.  The final day
of employment with Monro shall be referred to herein as the “Termination
Date.”  Until the Termination Date, Mr. Naylor shall continue in his position as
the Company’s Chief Operations Officer and to report to the Company’s Chief
Executive Officer (the “CEO”).  Until the Termination Date, Mr. Naylor will work
to professionally transition his duties and assignments to others at Monro, as
directed by the CEO. 

2.    Transition Payment.  In consideration of Mr. Naylor’s execution of this
Agreement, Monro will to pay Mr. Naylor an amount equal to his regular wages, in
accordance with Monro’s regular pay practices, until the Termination
Date.  Further, in consideration of Mr. Naylor’s execution of the Release
Agreement attached as Schedule A to this Agreement (the “Release”), Monro agrees
to pay to Mr. Naylor Thirty-Nine Thousand Hundred Dollars ($39,000), grossed-up
for purposes of Mr. Naylor’s tax obligations. 

The Transition Payment shall be payable to Mr. Naylor within thirty (30) days of
the effective date of the Release. 

3.    Release of Claims Required to Receive Transition Payment.  Mr. Naylor
understands and agrees that in order to be eligible to receive the Transition
Payment under this Agreement, and before any such payment is paid to Mr. Naylor,
he must execute and not revoke the Release, which contains a general release of
claims and covenant not to sue, following the Termination Date.  Mr. Naylor
agrees that signing and not revoking the Release is a condition precedent to
receiving the Transition Payment pursuant to this Agreement, and no Transition
Payment shall be earned or payable to Mr. Naylor unless and until, following the
Termination Date, he has signed and not revoked the Release and has satisfied
all conditions to make the Release effective in a timely manner. 





--------------------------------------------------------------------------------

 



4.    No Further Benefits Except As Provided Herein.  Except as set forth in
this Agreement, Mr. Naylor expressly acknowledges that he is not entitled to any
other or further compensation, remuneration, benefits, reimbursement, payments,
options, stock, or other equity issue of or from Monro.  Nothing in this
Agreement affects any vested benefits Mr. Naylor has under any retirement or
option plan, as of the Termination Date.  Specifically, on the Termination Date:
(A) the option to purchase 14,666 shares of Monro’s Common Stock at a strike
price of $53.80 (the “Option”)(issued pursuant to Monro’s Amended and Restated
2007 Stock Incentive Plan (the “Plan”)); and (B) 2,912 shares of Monro’s Common
Stock (pursuant to a Restricted Stock Unit grant, dated March 26, 2018), shall
vest to Mr. Naylor. Under the Plan, Mr. Naylor is permitted up to thirty (30)
days following his Termination Date to exercise all or any portion of the
Option. Monro’s earnings release date is scheduled for May 21, 2019.  Any
remaining continuation and/or conversion rights to health or other insurance
benefits, if any, will be as provided by the terms and conditions of those plans
and applicable law and will follow under separate letter.    For purposes of any
401(k) plan or other retirement plans, the payments under this Agreement do not
constitute salary and wages to which employee contribution elections and/or
employer match, if any, apply.  Mr. Naylor expressly authorizes Monro to make
any authorized or legally mandated deductions or withholdings from any payment
described in this Agreement. All such payments may be mailed directly to
Mr. Naylor or deposited via direct deposit, at the discretion of Monro.

5.    Confidential Information.  Mr. Naylor agrees that all information and
know-how, regardless of whether in writing, of a private, secret or confidential
nature concerning Monro’s business or financial affairs (collectively,
“Confidential Information”) is and shall be the exclusive property of Monro and
will not use or disclose to any person or entity or aid others in obtaining or
using any such information.  By way of illustration, but not limitation,
Confidential Information may include inventions, products, processes, methods,
techniques, formulas, compositions, compounds, projects, developments, plans,
research data, financial data, personnel data, computer programs, computer
software or code, information about actual or prospective customers, supplier
lists and any other confidential business information.  Mr. Naylor will not
disclose, at any time, any Confidential Information to others outside Monro or
use the same for any unauthorized purposes without prior written approval by an
officer of Monro unless and until such Confidential Information has become
public knowledge without fault by Mr. Naylor.  Accordingly, Mr. Naylor agrees to
keep confidential any trade secret, business or Confidential Information which
Mr. Naylor acquired during his employment with Monro, including, but not limited
to, any Monro marketing, technology, customer, or sales information, plans, or
strategies.  This is intended to cover any information of a nature not normally
disclosed by Monro to the general public.  If required by a valid court-issued
subpoena, Mr. Naylor may disclose Confidential Information provided that he
gives written notice of such subpoena to Monro within 48 hours of receipt of
such subpoena. 

6.    Duty to Cooperate.  Mr. Naylor agrees that, in the event Monro is or
becomes a party or witness to any actual or threatened legal proceeding
regarding any matter that arose, concerns or occurred during the term of his
employment with Monro, he shall make himself reasonably available to and
cooperate with Monro and its counsel in such proceedings.    Mr. Naylor further
agrees to answer any practical administration questions which may arise and to
make himself reasonably available to assist Monro in its transition following
his employment and to





--------------------------------------------------------------------------------

 



cooperate with any other reasonable request by Monro which may require his
services after the ending of his employment.  The Parties agree that, for
purposes of this paragraph only, the transition period shall be six (6) months
following the last day of employment.  Mr. Naylor will not seek or be entitled
to any additional compensation for such assistance or cooperation.

7.    Governing Law and Interpretation.  This Agreement shall be governed and
conformed in accordance with the laws of the State of New York without regard to
its conflict of laws provision.  In the event of a breach of any provision of
this Agreement, either party may institute an action specifically to enforce any
term or terms of this Agreement and/or to seek any damages for breach.  Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and
effect. 

8.    Amendment.  This Agreement may not be modified, altered or changed except
in writing and signed by both Parties wherein specific reference is made to this
Agreement.

9.    Entire Agreement.  This Agreement sets forth the entire agreement between
the Parties hereto, and fully supersedes any prior agreements or understandings
between the Parties.  Mr. Naylor acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to accept this Agreement, except for those set forth in this
Agreement.

﻿

The Parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:

﻿

﻿

 

 

 

Monro, Inc.

 

﻿

 

 

          

 

 

 

          

﻿

 

 

 

 

 

 

 

By:

/s/

Mattew Evan Naylor

 

By:

/s/

Maureen E. Mulholland

 

﻿

 

Matthew E. Naylor

 

 

 

Maureen E. Mulholland

 

﻿

 

 

 

 

 

Senior Vice President –

 

﻿

 

 

 

 

 

General Counsel and Secretary

 

Date: 2/20/19

 

Date: 2/20/19

 

﻿

﻿

 

--------------------------------------------------------------------------------

 

SCHEUDLE A

General Release Agreement

﻿

I, Matthew E. Naylor, acknowledge that in connection with the consideration to
be provided by Monro, Inc. (“Monro”) under the Transition
Agreement  (“Transition Agreement”) entered into between me and Monro, I hereby
agree to be bound by the terms of this General Release Agreement (“Agreement”),
as follows:

1.    General Release Agreement Condition To Payment:  I acknowledge that the
promises I am providing in this Agreement are a material inducement and
consideration for Monro entering into the Transition Agreement, to which this
Agreement is attached.  I acknowledge that, in connection with the Transition
Agreement, I am receiving from Monro substantial benefits, which benefits
constitute substantial and adequate consideration for this Agreement.  I
understand and agree that I am entitled to the Transition Payment (as defined in
the Transition Agreement) only if I accept and sign and do not revoke this
Agreement and return it to Monro in a timely manner.  I agree that my final day
of employment with Monro was April 30, 2109 (hereafter, “Termination Date”).

2.    No Further Benefits.  I expressly admit, agree, and acknowledge that I am
not entitled to certain of the benefits described in the Transition Agreement
unless I sign this Agreement and fulfill all of the promises contained
herein.  I further expressly admit, agree and acknowledge that I am not entitled
to any other or further compensation, remuneration, benefits, reimbursement,
payments, options, stock, or other equity issue of or from Monro. 

3.    General Release, Claims Not Released and Related Provision

﻿

a.    General Release of All Claims.  I knowingly and voluntarily release and
forever discharge Monro Inc., its parent corporation, affiliates, subsidiaries,
divisions, predecessors, insurers, successors and assigns, and their current and
former employees, attorneys, officers, directors and agents thereof, both
individually and in their business capacities, and their employee benefit plans
and programs and their administrators and fiduciaries (collectively referred to
throughout the remainder of this Agreement as “Releasees”), of and from any and
all claims, known and unknown, asserted or unasserted, which I have or may have
against Releasees as of the date of execution of this Agreement.  This is a
General Release.  By signing this Agreement, I am agreeing to forego all claims
or potential claims against Monro and the Releasees.  I expressly acknowledge
that this General Release includes, but is not limited to, any claims arising
out of or relating in any way to my employment with Monro, the ending of my
employment with Monro, and all issues raised or which could have been raised in
any litigation against Monro and/or the Releasees, including, but not limited
to, any alleged violation of:

﻿

·



Title VII of the Civil Rights Act of 1964;

·



Sections 1981 through 1988 of Title 42 of the United States Code;

·



The Employee Retirement Income Security Act of 1974 (“ERISA”) (as modified
below);

·



The Immigration Reform and Control Act;

·



The Americans with Disabilities Act of 1990;





 

--------------------------------------------------------------------------------

 



·



The Occupational Safety and Health Act;

·



The Age Discrimination in Employment Act of 1967 (“ADEA”);

·



The Worker Adjustment and Retraining Notification Act;

·



The Fair Credit Reporting Act;

·



The Family and Medical Leave Act;

·



The Equal Pay Act;

·



The Genetic Information Nondiscrimination Act of 2008;

·



The New York Labor Laws;

·



The New York Human Rights Laws;

·



New York Civil Rights Law §§ 70-a and 76-a;

·



The New York State Lawful Activities Act (section 201-d of the  New York Labor
Law);

·



any other federal, state or local law, rule, regulation, or ordinance;

·



any public policy, contract, tort, or common law; or

·



any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in these matters.

﻿

b.    Further Description of General Release.    I expressly acknowledge that my
General Release of Monro and the Releasees includes, but is not limited to, any
claims constituting or based on tort, contract, implied contract, defamation,
libel, slander, intentional infliction of emotional distress, wrongful or
abusive discharge, negligence, interference with contract or employment, assault
and battery, personal injury, whistle-blowing, implied covenant of good faith
and fair dealing, fraud, stock fraud, equity, any short-term or long-term
disability benefits plan, intellectual property, spoliation of evidence, statute
or common law, severance pay, equity compensation and/or fringe benefits,
attorneys’ fees, vacation pay, bonus, sales commissions, debts, accounts,
compensatory damages, punitive or exemplary damages, expense reimbursement, or
liquidated damages, arbitration claims, claims under any local, state or federal
law, wage and hour law, wage collection law or labor relations law, and any
claims of discrimination or harassment on the basis of age, race, sex, religion,
disability, pregnancy, sexual orientation, national origin, ancestry,
citizenship, retaliation or any other claim under any federal, state or local
employment-related, human rights, civil rights, or employment discrimination
statute, rule, regulation or ordinance.

﻿

c.    Release of Unknown Claims.    I understand and agree that the claims
released herein by me are intended to and do include any and all claims of every
nature and kind whatsoever, known or unknown, suspected or unsuspected, which I
have or may have against any person or entity I released above and I expressly
consent that this Agreement shall be given full force and effect according to
each and all of its expressed terms and Provision, including as well those
relating to unknown and unspecified claims, charges, demands, suits, actions,
causes of action and debts, if any, and those relating to any other claims,
charges, demands, suits, actions, causes of action and debts hereinabove
specified.  I acknowledge that I am aware that I may hereafter discover claims
or facts in addition to, or different from, those which I now know or believe to
exist with respect to the subject matter covered by this Agreement and which, if
known or suspected at the time of executing this Agreement, may have materially
affected this Agreement or my decision to enter into it.  Nevertheless, I hereby
waive any rights, claims or causes of action that might arise as a result of
such different or additional claims or facts. 





 

--------------------------------------------------------------------------------

 



d.    Claims Not Released.  I am not waiving any rights I may have to: (a) my
own vested accrued employee benefits under Monro’s health, welfare, or
retirement benefit plans as of the date of my execution of this Agreement; (b)
benefits and/or the right to seek benefits under applicable workers’
compensation and/or unemployment compensation statutes; (c) pursue claims which
by law cannot be waived by signing this Agreement; (d) enforce this Agreement;
and/or (e) challenge the validity of this Agreement. 

﻿

e.    Governmental Agencies.  Nothing in this Agreement prohibits or prevents me
from filing a charge with or participating, testifying, or assisting in any
investigation, hearing, or other proceeding before any federal, state, or local
government agency.  However, to the maximum extent permitted by law, I agree
that if such an administrative claim is made, I shall not be entitled to recover
any individual monetary relief or other individual remedies.

﻿

f.    Collective/Class Action Waiver.  If any claim is not subject to release,
to the extent permitted by law, I waive any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
claim in which Monro or any other Releasee identified in this Agreement is a
party.

4.    Acknowledgments and Affirmations. 

﻿

I affirm that I have not filed, caused to be filed, or presently am a party to
any claim against Monro. I also affirm that I have been paid and/or have
received all compensation, wages, bonuses, commissions, and/or benefits which
are due and payable as of the date I sign this Agreement. 

I affirm that I have been granted or will be granted up to the date I sign this
Agreement any leave to which I was entitled under the Family and Medical Leave
Act or related state or local leave or disability accommodation laws.    I
further affirm that I have no known workplace injuries or occupational
diseases. 

﻿

I also affirm that I have not divulged any proprietary or confidential
information of Monro and will continue to maintain the confidentiality of such
information consistent with Monro’s policies and my agreement(s) with Monro
and/or common law.

﻿

I further affirm that I have not been retaliated against for reporting any
allegations of wrongdoing by Monro or its officers, including any allegations of
corporate fraud. 

﻿

I affirm that all of Monro’s decisions regarding my pay and benefits through the
date of my execution of this Agreement were not discriminatory based on age,
disability, race, color, sex, religion, national origin or any other
classification protected by law.

5.    Limited Disclosure.  I agree not to disclose any information regarding the
underlying facts leading up to or the existence or substance of this Agreement,
except to my





 

--------------------------------------------------------------------------------

 



spouse, tax advisor, an attorney with whom I choose to consult regarding my
consideration of this Agreement and/or to any federal, state, or local
government agency.

6.    Confidential Information.  I agree that all information and know-how,
regardless of whether in writing, of a private, secret or confidential nature
concerning Monro’s business or financial affairs (collectively, “Confidential
Information”) is and shall be the exclusive property of Monro and will not use
or disclose to any person or entity or aid others in obtaining or using any such
information.  By way of illustration, but not limitation, Confidential
Information may include inventions, products, processes, methods, techniques,
formulas, compositions, compounds, projects, developments, plans, research data,
financial data, personnel data, computer programs, computer software or code,
information about actual or prospective customers, supplier lists and any other
confidential business information.  I will not disclose, at any time, any
Confidential Information to others outside Monro or use the same for any
unauthorized purposes without prior written approval by an officer of Monro
unless and until such Confidential Information has become public knowledge
without fault by me.  Accordingly, I agree to keep confidential any trade
secret, business or Confidential Information which I acquired during my
employment with Monro, including, but not limited to, any Monro marketing,
technology, customer, or sales information, plans, or strategies.  This is
intended to cover any information of a nature not normally disclosed by Monro to
the general public.  If required by a valid court-issued subpoena, I may
disclose Confidential Information provided that I give written notice of such
subpoena to Monro within 48 hours of receipt of such subpoena. 

7.    Duty to Cooperate.  I agree that, in the event Monro is or becomes a party
or witness to any actual or threatened legal proceeding regarding any matter
that arose, concerns or occurred during the term of my employment with Monro, I
shall make myself reasonably available to and cooperate with Monro and its
counsel in such proceedings, without further payment or compensation.    I
further agree to answer any practical administration questions which may arise
and to make myself reasonably available to assist Monro in its transition
following my employment and to cooperate with any other reasonable request by
Monro which may require my services after the ending of my employment.  The
Parties agree that, for the purpose of this paragraph, the transition period
shall be six (6) months following the last day of employment.  I will not seek
or be entitled to any additional compensation for such assistance or
cooperation.

8.    Non-Disparagement.  I agree not to take any action or make any statements
that criticize, ridicule, disparage or are otherwise derogatory to Monro or any
of the Releasees or any of their respective employees, services, reputations,
officers, financial status or businesses, or that damage Monro or any of the
Releasees in any of their respective business relationships, or encourage the
making of such statement or the taking of such actions by someone else.  Monro
and its officers agree to do the same.

9.    Breach. If at any time, I breach any term of this Agreement, Monro’s
obligation to make any further payments to me pursuant to this Agreement ceases
immediately and Monro is relieved of any further obligations under this
Agreement.   

10.    Governing Law and Interpretation.  This Agreement shall be governed and
conformed in accordance with the laws of the State of New York without regard to
its conflict of laws provision.  In the event of a breach of any provision of
this Agreement, either party may





 

--------------------------------------------------------------------------------

 



institute an action specifically to enforce any term or terms of this Agreement
and/or to seek any damages for breach.  Should any provision of this Agreement
be declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect. 

11.    Nonadmission of Wrongdoing.  The Parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at any time for any purpose as an admission by Releasees of
wrongdoing or evidence of any liability or unlawful conduct of any kind.

12.    Amendment.  This Agreement may not be modified, altered or changed except
in writing and signed by both Parties wherein specific reference is made to this
Agreement.

13.    Entire Agreement.  This Agreement sets forth the entire agreement between
the Parties hereto, and fully supersedes any prior agreements or understandings
between the Parties.  I acknowledge that I have not relied on any
representations, promises, or agreements of any kind made to me in connection
with my decision to accept this Agreement, except for those set forth in this
Agreement.

I AM ADVISED THAT I HAVE UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER THIS
AGREEMENT.  I ALSO AM ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO MY SIGNING OF
THIS AGREEMENT.

﻿

I MAY REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR DAYS FOLLOWING
THE DAY I SIGN THIS AGREEMENT.  ANY REVOCATION WITHIN THIS PERIOD MUST BE
SUBMITTED, IN WRITING, TO maureen mulholland, senior Vice President – general
counsel and secretary, AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF OUR
AGREEMENT.”  THE REVOCATION MUST BE PERSONALLY DELIVERED TO MS. mulholland, OR
HER DESIGNEE, OR MAILED TO maureen mulholland, senior Vice President – general
counsel and secretary, Monro Inc., 200 Holleder Parkway, Rochester, NY 14615 AND
POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER I SIGN THIS AGREEMENT.
 ACCORDINGLY, THE EFFECTIVE DATE OF THIS AGREEMENT SHALL BE THE EIGHTH DAY
FOLLOWING MY SIGNING OF THIS AGREEMENT, PROVIDED I HAVE NOT REVOKED THE
AGREEMENT PREVIOUSLY AND HAVE TIMELY RETURNED THE SIGNED AGREEMENT.

﻿

I AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT,
DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL UP TO TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD. 





 

--------------------------------------------------------------------------------

 



﻿

I FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS I HAVE OR MIGHT HAVE AGAINST
RELEASEES.

﻿

﻿

 

 

 

 

 

 

 

﻿

 

 

 

With respect only to Sections 8-13:

 

﻿

 

 

 

 

 

﻿

 

 

 

Monro, Inc.

 

﻿

 

 

          

 

 

 

          

﻿

 

 

 

 

 

 

 

By:

/s/

Mattew Evan Naylor

 

By:

/s/

Maureen E. Mulholland

 

﻿

 

Matthew E. Naylor

 

 

 

Maureen E. Mulholland

 

﻿

 

 

 

 

 

Senior Vice President –

 

﻿

 

 

 

 

 

General Counsel and Secretary

 

﻿

 

Date: 5/1/19

 

﻿

﻿



 

--------------------------------------------------------------------------------